Citation Nr: 0120343	
Decision Date: 08/08/01    Archive Date: 08/14/01

DOCKET NO.  97-09 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service-connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	E. Audrey Glover-Dichter, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran had active military service from February to 
September 1956.  He is deceased, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which, in pertinent part, denied 
entitlement to service connection for the cause of the 
veteran's death.

The November 1996 rating decision also denied entitlement to 
Dependents' Educational Assistance under 38 U.S.C. Chapter 
35, and the appellant perfected her appeal as to that issue.  
However, a March 1997 rating decision granted basic 
eligibility for Chapter 35 benefits based on the grant of a 
100 percent disability rating for the veteran's service-
connected schizophrenia for accrued benefits purposes.  Since 
this was a full grant of this claim, this issue is not before 
the Board.

In April 1999, the Board denied service connection for the 
cause of the veteran's death.  The veteran appealed to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2000 Order, the Court vacated the April 1999 
Board Decision and granted a joint motion for remand.




REMAND


Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

The veteran died on October [redacted], 1996. The death certificate 
listed the immediate cause of his death as cardiogenic shock 
due to, or as a consequence of, myocardial infarct.  The 
veteran died while hospitalized at the San Juan VA Medical 
Center.  His only service-connected disability was 
schizophrenia, which was evaluated as 30 percent disabling at 
the time of his death.  A rating decision after his death 
awarded a 100 percent disability rating for his schizophrenia 
for accrued benefits purposes only.

In July 1997, the appellant testified that at one time the 
veteran was hospitalized at a VA facility for a nervous 
breakdown.  She indicated that he was being treated by two 
psychiatrists and that one psychiatrist asked her what 
medications the veteran was taking.  She testified that she 
told the psychiatrist all of the medications taken by the 
veteran and that the psychiatrist told the other psychiatrist 
that Doxepin, an antidepressant, affects the heart.

The appellant argues that there is a relationship between the 
medications that the veteran took for his service-connected 
schizophrenia and the development of the cardiovascular 
condition that caused the veteran's death.  She has submitted 
a letter from a cardiologist, Adriano Martinez, M.D., dated 
in October 1997.  Dr. Martinez indicated that the veteran had 
diabetes mellitus and coronary disease.  It was noted that 
the veteran was taking beta blockers and tricyclic 
antidepressives which "could provoke, as a side effect, the 
worsening of his cardiac condition, for example: myocardial 
infarction and cardiac arrhythmia."

The RO referred the veteran's claims file for a medical 
opinion as to the relationship between his death and his 
service-connected psychiatric disorder.  In an August 1998 
expert medical opinion report, the VA examiners indicated 
that they could not categorically attest that the myocardial 
infarction leading to the veteran's death was the result of 
or directly due to the use of antidepressants or any other 
type of medications used to treat his service-connected 
psychiatric condition, nor that they contributed 
significantly to his death.

A VA discharge summary, which was received in August 1998 
after the VA expert medical opinion was rendered, shows that 
the veteran was hospitalized in October 1996 for elective 
parietal craniotomy to remove an arterio-venous malformation. 
During the post-operative period, he developed acute 
myocardial infarction that left him in cardiogenic shock.  He 
then developed multiple organ failure, acute renal failure, 
pulmonary edema, and central nervous system deterioration.  
The complete record of the veteran's hospitalization in 
October 1996 have not been obtained.

The RO should obtain the complete clinical records of the 
veteran's hospitalization at the San Juan VA Medical Center 
in October 1996.  In addition, the RO should request that the 
appellant identify the name of the VA psychiatrist who told 
her that medications for the psychiatric disorder could have 
affected the veteran's heart and to indicate the date and 
place of that conversation.  If the appellant provides the 
requested information, the RO should attempt to locate the 
individual identified and obtain a statement regarding the 
alleged conversation.  All records obtained must be 
associated with the claims file for the purpose of appellate 
review.

The Board notes that in May 2001, the appellant's attorney 
submitted a statement with attached medical treatise 
information regarding medications, with a waiver of 
submission of the new evidence to the RO.  It was requested 
that this evidence be considered in connection with the 
appellant's claim. 

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO should contact the appellant 
and request her to identify the name of 
the VA psychiatric who told her that 
medications for the psychiatric disorder 
could have effected the veteran's heart, 
as indicated by her testimony in July 
1997, and to indicate the date and place 
of that conversation.  If the appellant 
provides the requested information, the 
RO should attempt to locate the 
individual identified and obtain a 
statement regarding the alleged 
conversation.  All records obtained must 
be associated with the claims file.

2.  The RO should obtain the complete 
clinical records of the veteran's 
hospitalization at the San Juan VA 
Medical Center in October 1996 and 
associate those records with the claims 
folder.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

4.  Following completion of the 
foregoing, the RO should review the 
appellant's claim.  If the decision 
remains adverse to the appellant, she and 
her representative should be furnished a 
supplemental statement of the case which 
sets forth all applicable law and 
regulations.  The appellant and her 
representative should afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


